*819
ORDER

PER CURIAM.
Edward V. Lawrence appeals from a judgment denying his “Motion for Extrinsic Fraud upon the Court and an Independent Action in Equity to set Aside or Reverse the Judgment” pursuant to Rule 74.06. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).